DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/22/2021 has been entered.

Status of the Claims
Claims 20-26, 28-33, 35-39 have been amended.  Claims 20-39 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first and second paragraph, as failing to comply with the written description requirement and as being indefinite for failing to particularly point out and distinctly claim the subject matter
Claim 25 recites “wherein at least one of the plurality of predefined associations between the at least one field of the product database and the at least one field of the social media post database is defined by a user via a user interface”.  I.e. claim requires the plurality of predefined associations to be defined by a user.  It is not clear of how the already, previously defined associations can be defined again.
The specification instead discloses “Mapping system 114 can include one or more predefined or user-defined associations” [0035].  Which indicates that mapping are ether predefined OR user defined (in alternative).
Although, it is understood, that previously defined association might have been initially defined by the system developer, through a development interface, still such functionality is believed not disclosed or intended by the specification (i.e. the developer have to define associations first to make them to be predefined).
Further, it is not clear which paragraphs provide support for claim 28.  The applicant is advised to indicated supported paragraphs to avoid a rejection of claim 28 under r 35 U.S.C. 112 (pre-AIA ), firs paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 24-25, 27, 29, 33-34, 35, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sicora et al. (US 10,684,738) in view of Plaehn et al. (US 2017/0228815) or alternatively in view of Plaehn et al. (US 2017/0116658).


Regarding claim 20, Sicora teaches a system for improved searching across databases, the system comprising at least one processor and a product database and a social media post database (C43L27-28, 52-55) coupled to the at least one processor, wherein the at least one processor is configured to: 
receive, from a user computing device associated with the user, a product search request for one or more products, the product search request including a product description term (C47L56-57, 64-65, C48L20-24);
process the product search request using a mapping system (C45L65-67 “identify and serve the post as a result to search queries (e.g., search queries with keywords and/or hashtags”) submitted by client devices”), the processing including mapping the product description term to the product database and the social media post database (C44L3-5 “a social-retail platform that combines social media features, such as social media posts and social  interactions, with online retail content”) to identify at least one product data object from the product database that corresponds to the product description 
the mapping system including a plurality of predefined associations between at least one field of the product database and at least one field of the social media post database (C52L7-10, C57L32-40, 50-55, C58L28-30, C87L20-35) (see NOTE), 
wherein the product database and the social media post database have a different structure and a separate search functionality (C43L52-65 “the affiliated computer system 260 can serve product catalog information (e.g. product taxonomy) … and the content can store product catalogs”, C102L9-12, C105L49-55  see NOTE I), wherein the social media post database is maintained by a social media website (C68L19-22, 56-67), wherein the product database is maintained by a manufacturer, a wholesale sales organization, or a retail sales organization (C43L60-65, C52L36-38, C102L1012); 
determine whether the at least one product data object or the at least one social media post corresponds to the one or more products (C62L54-67 –C63L1-10, C69L18-22); 
in response to determining that the at least one product data object or the at least one social media post corresponds to the one or more products, determine an availability status for each of the one or more products, the availability status including an in stock status or an out of stock status (C61L50-55, C65L32-33, C101L9-11, C117L47-48 F28A:2814, F33E:3342d); 
in response to determining the in stock status for each of the one or more products, rank the one or more products based on one or more ranking factors (C114L1-4, 18-45)(see NOTE II); and 
cause to be displayed, on the user computing device, the ranked one or more products in response to the received product search request (C113L24-27, C113L1-45).

NOTE I Sicora teaches that related content (between a product and social media post) is determined by means of tagging and linking – “social media content can include, for example, media 
However, to merely obviate such reasoning, Plaehn discloses “the mapping system including a plurality of predefined associations” ([0056]), [0058].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sicora to include plurality of predefined associations as disclosed by Plaehn.  Doing so would provide an enhanced method to browse in-store inventory (Plaehn [0004], [0006]).

NOTE I On the record, it is stated that different platforms, such as social media and a merchant platforms and repositories would obviously have different structures and search functionality.  For example, Sicora discloses that the product repository, such as GOOGLE's product taxonomy, which is obviously different from “variety of data storage structures (e.g., database tables, indices, hash tables) and techniques (e.g., relational database storage techniques, cloud-based storage techniques, hashing techniques, indexing techniques) to permit for efficient searching and data retrieval” C105L50-55.

NOTE II Sicora teaches that availability for the product is determined, which include the number of remaining items.  The availability for the product is also verified – “verifying that the product 1303 is 
To elaborate, the availability for the product is determined and verified. Thus, the products displayed to the user at least include available items, as shown in F40D:4036. The product items presented to the user are ranked by relevance.  Such displayed, ranked items have availability status determined, as shown in F40D:4036. Therefore, the product item shown in Figure 40D is (1) - available, (2) ranked.
However, alternatively, and to further obviate the reasoning above, Baid discloses in response to determining the in stock status for each of the one or more products, rank the one or more products based on one or more ranking factors ([0102], [0104]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rank products based on availability as disclosed by Baid.  Doing so would dynamically re-generating product category pages for product listings and re-organizing product listings within product category pages in response to changes in merchant system product data, product sales data, and/or product search data (Baid [0003]).


Claims 29 and 35 recite substantially the same limitations as claim 1, and is rejected for substantially the same reasons.


Regarding claims 24, 33 and 39, Sicora as modified teaches the system, the method and the medium, wherein the product database includes one or more of a plurality of product identifier fields 

Regarding claim 25, Sicora as modified teaches the system of claim 20, wherein at least one of the plurality of predefined associations between the at least one field of the product database and the at least one field of the social media post database is defined by a user via a user interface (Sicora C44L6-45, C45L56-67, C49L10-15, 23-35).

Regarding claims 27 and 34, Sicora as modified teaches the system and the method, wherein the at least one processor is further configured to: 
generate a user interface including a user control configured to prompt the user to enter a search query for a product (Sicora C45L65-67, C49L31-36, C70L59-67, Plaehn [0101], F7-8); and 
cause to be displayed, at the user computing device, the generated user interface, wherein the product search request is received via the user interface (Sicora C44L21-35, Plaehn [0101], F7-8).

Claims 21-23, 30-32, 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sicora as modified and in further view of England et al. (US 2012/0290446).

Regarding claims 21, 30 and 36, Sicora as modified does not explicitly teach, however England discloses, wherein the one or more ranking factors include an amount of commercial activity associated with each social media post that mentions a corresponding product of the one or more products (Sicora C60L23-24, C72L12, C74L41-43, C92L1-14, C98L20-28).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sicora to include ranking factors for a product as disclosed by England.  Doing so would provide simplified integration between merchant websites, affiliate networks, and social media environments (England [0008]).

Regarding claims 22, 31 and 37, Sicora as modified teaches the system, the method and the medium, wherein the one or more ranking factors include at least one of a number of views and a number of likes associated with each social media post that mentions a corresponding product of the one or more products (Sicora C48L7-15, C60L23-24, C72L12, C98L20-42, England [0194]-[0214]).

Regarding claims 23, 32 and 38, Sicora as modified teaches the system, the method and the medium, wherein the one or more ranking factors include a number of times each of the one or more products is mentioned in the at least one social media post (Sicora C48L7-15, C60L23-24, England [0194]-[0214]).

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sicora as modified and in further view of Janzen (US 9,342,512).

Regarding claim 26, Plaehn as modified teaches the system of claim 20, wherein at least one of the plurality of predefined associations between the at least one field of the product database and the at least one field of the social media post database is established by including in the at least one field of 
However, if Sicora does not explicitly teach wherein at least one of the plurality of predefined associations between the at least one field of the product database and the at least one field of the social media post database is established by including in the at least one field of the product database a hyperlink to the at least one field of the social media post database, Janzen discloses the same in C2L55-60, C3L8-15.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sicora to include hyperlinks between fields as disclosed by Janzen.  Doing so would help in establishing a link to similar data on another data repository (Janzen C1L20-22).

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sicora as modified and in further view of Janzen (Parikh et al. (US 2013/0080423).

Regarding claim 28, Sicora as modified teaches the system of claim 20, wherein the at least one processor is further configured to: 
generate a list of product search requests previously received from the user (Sicora C63L28-31, C118L57-67); 
generate a search suggestion based on the list (Sicora C63L19-36]); and 
transmit the generated search suggestion to the user wherein 
However, Parikh discloses -

generate a search suggestion based on the list (F5:530, [0050]); and 
transmit the generated search suggestion to the user when the product description term does not match ([0049]) any of the entries of the plurality of databases ([0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sicora to include providing suggestions when the product description term does not match any of the entries of the plurality of databases as disclosed by Parikh.  Doing so would provide the user a good experience when dealing with these low-result queries (Parikh [0003]).

Response to Arguments
Applicant’s arguments, filed 12/22/2021, in regard to the presently amended claims have been fully considered and are addressed in the updated rejections to the claims above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated on PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        March 14, 2022